IN THE COURT OF APPEALS
                                      AT KNOXVILLE                       FILED
                                                                          October 30, 1998

                                                                         Cecil Crowson, Jr.
                                                                         Appellate C ourt Clerk
WILLIAM DAVID FOWLER and                        )    WASHINGTON COUNTY
wife LINDA FOWLER                               )          LAW COURT
                                                )    03A01-9801-CV-00021
       Plaintiffs-Appellants                    )
                                                )
                                                )    HON. THOMAS J. SEELEY, JR.,
       v.                                       )    JUDGE
                                                )
                                                )
RICHARD BOWIE, M. D.                            )
                                                )
       Defendant-Appellee                       )    AFFIRMED AND REMANDED




FRANCIS X. SANTORE and FRANCIS X. SANTORE, JR., OF GREENEVILLE FOR
APPELLANTS

JAMES E. BRADING OF JOHNSON CITY FOR APPELLEE




                                 OPINION




                                                                      Goddard, P.J.




              In this medical malpractice case, Plaintiffs William David Fowler and his wife

Linda Fowler appeal the Trial Court’s sustaining a motion to dismiss filed by the Defendant,

Richard Bowie, M. D.



              The facts of this case are succinctly stated in the order of dismissal as follows:
                                The Complaint alleges that on February 20, 1992, the Defendant
                        performed surgery on Plaintiff William David Fowler to repair a hernia and that in
                        doing so the Defendant placed a plug made of marlex in the body of the Plaintiff
                        in the inguinal canal where the canal was most lax. The Complaint further alleges
                        that the way and manner in which this plug was placed by the Defendant was
                        negligent because the Defendant did not sew the marlex to the floor of the
                        inguinal canal and because of this the marlex entrapped the plaintiff’s ilio-
                        inguinal nerve and put pressure upon the plaintiff’s spermatic cord. The
                        Complaint alleges that this was not discovered until October 4, 1996. Suit was
                        filed on October 2, 1997.



                                    It is the position of the Fowlers, contrary to the Trial Court’s determination, that

the exception to the three-year Statute of Repose contained in Subsection (a)(4) of T.C.A. 29-26-

1161 would also include foreign objects intentionally but negligently placed in a patient's body.



                                    Our reading of the record and the briefs persuade us that under the authority of

Farrow v. Reed, an unpublished opinion of this Court filed in Knoxville on September 4, 1996,

and the authority cited therein, this is an appropriate case for affirmance under Rule 10(a) of this

Court.



                                    The judgment of the Trial Court is accordingly affirmed and the cause remanded

for collection of costs below. Costs of appeal are adjudged against the Fowlers and their sureties.



                    1
                                     2 9 - 2 6 - 1 1 6 .                     S t a t u t e o f                  l i m i t a t i o n s – C o u n t e r c l a i m f o r d a m a g e s . - -
( a )       ( 1 )         T h e     s t a t u t e o f                     l i m i t a t i o n s                i n m a l p r a c t i c e a c t i o n s s h a l l b e o n e ( 1 )
y e a r       a s         s e t     f o r t h       i n           §           2 8 - 3 - 1 0 4 .

          ( 2 ) I n                    t h e e v e n t t h e a l l e g e d                                      i n j u r y i s n o t d i s c o v e r e d w i t h i n t h e s a i d
o n e ( 1 ) y e a r                   p e r i o d , t h e p e r i o d o f                                      l i m i t a t i o n s h a l l b e o n e ( 1 ) y e a r r o m t h e
d a t e o f s u c h                   d i s c o v e r y .

                    ( 3 ) I n n             o e v     e n     t       s    h a     l l       a n y s u c h a           c t i o n b e b        r o u g h   t         m o r e t h a   n     t h    r e e (     3 )
y   e    a r s      a f t e r t h       e    d a    t e           o n         w    h i c     h t h e n e g l          i g e n t a c t           o r o m        i s s i o n o c c     u r r e      d e x c     e p t
w    h    e r e      t h e r e i s         f r a        u d     u l e       n t        c o     n c e a l m e n t         o n t h e p a r         t o f          t h e d e f e n d     a n t        i n w h     i c h
c   a    s e t      h e a c t i o       n s h        a l      l b         e       c o m       m e n c e d w i t         h i n o n e ( 1        ) y e a        r a f t e r d i       s c o v     e r y t       h a t
t   h     e c a       u s e o f a        c t i o       n       e x i        s t     s .

            ( 4 ) T                 h e t i m      e l i m             i t       a t i o n h e        r e      i n s e          t f o r t h s h a l l      n o t a p p l y i n c a s e s w h e r e
a f o r e i g n o                    b j e c t     h a s b              e e       n n e g l i g        e n      t l y l          e f t i n a p a t i e      n t ' s b o d y i n w h i c h c a s e
t h e a c t i o n                 s h a l l      b e c o              m m       e n c e d w i         t h     i n o n          e ( 1 ) y e a r a f t      e r t h e a l l e g e d i n j u r y o r
w r o n g f u l a c                t i s d        i s c o v           e r      e d o r s h           o u     l d h a          v e b e e n d i s c o v     e r e d .




                                                                                                                          2
                                   _______________________________
                                   Houston M. Goddard, P.J.


CONCUR:



________________________________
Herschel P. Franks, J.



________________________________
Don T. McMurray, J.




                                     3